Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matteo Pedini on 6/22/2022.
The application has been amended as follows: With respect to claim 1, last line, please add --includes a dynamic braking operation and - -, between “mode that” and “is applied”.
With respect to claim 10, last line, please add - -includes a dynamic braking operation and - -, between “mode that” and “is applied”.


The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a regenerative braking circuit in signal communication with the three-phase power supply and configured to control the rotational speed of the motor; and a brake controller in signal communication with the regenerative braking circuit and configured to selectively operate the regenerative braking circuit in a plurality of different braking modes based on the rotational speed of the motors,
wherein the different braking modes includes a first braking mode that includes a regenerative braking operation and is applied while the motor rotates so as to achieve a first reduced rotational speed that is less than a maximum rotational speed generated, a second braking mode that includes a pulsed DC injection braking operation and is applied while the motor rotates so as to achieve a second reduced rotational speed that is less than the first reduced rotational speed generated, and a third braking mode that includes a dynamic braking operation and is applied after the motor is stopped.
With respect to claim 10, the Prior Art does not teach selectively operating the regenerative braking circuit in a plurality of different braking modes based on the rotational speed of the motor so as to reduce the rotational speed of the motors,
 wherein the different braking modes includes a first braking mode that includes a regenerative braking operation and is applied while the motor rotates so as to achieve a first reduced rotational speed that is less than a maximum rotational speed generated, a second braking mode that includes a pulsed DC injection braking operation and is applied while the motor rotates so as to achieve a second reduced rotational speed that is less than the first reduced rotational speed generated, and a third braking mode that includes a dynamic braking operation and is applied after the motor is stopped.
Claims 1, 5-10, and 14-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846